Title: From George Washington to William Livingston, 1 June 1778
From: Washington, George
To: Livingston, William


                    
                        Dear Sir
                        Head Quarters Valley Forge 1st June 1778
                    
                    I am honoured with yours of the 23d and 29th ulto. The person who delivered me your letter of the 17th was one of our hired Expresses. He is now out upon duty, but when he returns I will enquire how he came by the letter. The Christian Name of Bankson, who I begged the favor of you to keep an Eye upon, is Jacob, but as I am now satisfied concerning him, you need not trouble yourself further in the Matter.
                    Upon an application from General Dickenson, about ten days ago, I sent him over 2000 weight of Musket Ball, which was all the lead in Camp and indeed more than could be well spared considering the scarcity of that Article. If any can be procured in Jersey, at any rate, I would recommend your doing it without loss of time.
                    I am glad to hear that your Militia are in spirits, and I make no doubt but they will give the Enemy as much trouble as they possibly can should they march thro⟨ugh⟩ Jersey. Could their intentions be certainly known, or could I detatch from this Army without exposing our Baggage Stores, Artillery and sick, of whom we have a considerable number just recovering from the small pox, I would thr⟨ow⟩ a greater continental force into Jersey than is at present there: But to weaken ourselves at present by detatching ⟨would⟩ be extremely dangerous. The Enemy have all their effective foot, their Cavalry and Feild Artillery on this side the Delaware; and although I am certain that they intend to evacuate either by land or Water, I am as certain that they would not miss an opportunity of giving us a parting Blow. A very little time must discover their true intentions. I am &c.
                